In an action, inter alia, to declare plaintiff to be the owner of one third of the shares of stock in the defendant corporation, the appeal is from a judgment of the Supreme Court, Queens County, dated May 11, 1976, which, after a nonjury trial, declared plaintiff to be the owner of such stock. Judgment reversed, on the law and the facts, with costs; it is declared that plaintiff did not prove her ownership of any shares of stock in the defendant corporation, and the complaint is otherwise dismissed. The trial court’s decision is not supported by the record. Plaintiff has not only failed to sustain her burden of proof with regard to any of the several different theories upon which she has predicated her claim to ownership of stock in the defendant corporation, but her varying positions are not supported by even a scintilla of evidence. We find that the testimony of Harold Rauch before a Federal court during a Securities Exchange Commission proceeding was internally contradictory and confused and that it bears little relation to the realities here as they may be gleaned from the documentary evidence produced. Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.